Case 1:18-cv-03801-SEB-TAB Document 20 Filed 05/05/20 Page 1 of 10 PageID #: 99




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 JUSTIN HUTNICK,                                 )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )      No. 1:18-cv-03801-SEB-TAB
                                                 )
 EXPRESS RIDE INC., et al.                       )
                                                 )
                            Defendants.          )

                            ORDER ON PENDING MOTIONS

        Plaintiff Justin Hutnick filed his complaint alleging that Defendants Express Ride,

 Inc. (“Express Ride”) and Jodee May failed to pay him in accordance with the overtime

 and minimum wage requirements of the Fair Labor Standards Act (“FLSA”), and that

 Express Ride’s failure to pay him also violated the wage and hour requirements under

 Indiana law. Neither defendant filed an answer to the complaint or other responsive

 pleading nor defended this action in any way. A Clerk’s default was entered against

 Defendants on March 26, 2019 and Mr. Hutnick’s motion for default judgment was

 granted on May 9, 2019. He was ordered to file an affidavit detailing the damages he

 requests within twenty-one days. After Mr. Hutnick sought relief from that order on the

 grounds that he needed discovery from Defendants in order to properly assess his

 damages, on June 20, 2019, the Court vacated the portion of the May 9 Order setting a

 deadline by which Mr. Hutnick was required to submit his damages evidence and

 permitted him 180 days within which to collect and assess his damages evidence and file

 his affidavit.

                                             1
Case 1:18-cv-03801-SEB-TAB Document 20 Filed 05/05/20 Page 2 of 10 PageID #: 100




        On December 16, 2019, Mr. Hutnick filed a Motion to Compel [Dkt. 17],

 informing the Court that Defendants have extended their non-responsiveness by failing to

 comply with his properly served discovery requests and requesting that the Court set this

 matter for a damages hearing for which Defendants would be ordered to appear and

 relinquish their disclosures to Plaintiff’s properly served discovery requests. Six weeks

 later, on February 5, 2020, Mr. Hutnick filed a Motion for Attorney Fees and Costs [Dkt.

 18] and Supplemental Motion for Default Judgment [Dkt. 19], attaching an affidavit

 detailing his damages request. Defendants have (not surprisingly) failed to respond to

 these motions. For the reasons detailed below, Mr. Hutnick’s Motion for Fees and Costs

 and Supplemental Motion for Default Judgment are GRANTED and his Motion to

 Compel is DENIED AS MOOT. Mr. Hutnick is awarded damages, attorney fees, and

 costs in the amounts set forth below.

                           Facts Established by the Complaint

        The following facts are alleged in the Complaint and deemed true in light of the

 entry of default.

        Mr. Hutnick was an employee of Defendant Express Ride, as defined by the

 FLSA, 29 U.S.C. § 203(d). Defendant Jodee May is an owner, member and/or officer of

 Express Ride who has the authority to make decisions regarding wage and hour issues.

 At all times relevant to this lawsuit, Defendant May was authorized to act on behalf of

 and in the interest of Express Ride in devising, directing, implementing, and supporting

 the wage and hour policies and practices affecting Mr. Hutnick. As such, Defendant May

 was also Plaintiff’s “employer”, as defined by the FLSA, 29 U.S.C. § 203(d).

                                              2
Case 1:18-cv-03801-SEB-TAB Document 20 Filed 05/05/20 Page 3 of 10 PageID #: 101




        Generally speaking, Plaintiff’s weekly work schedule was Monday through

 Friday, 8 p.m. to 8 a.m., although there were times he would work more than seven days

 sequentially. When he was paid, he received $5.20 per hour. However, Defendants did

 not always pay him the amount of his earned wages, in fact, at times, they failed to pay

 him any wages whatsoever, including during the final few months of his employment;

 they also failed to pay him minimum and overtime wages, in violation of 29 U.S.C. §§

 206 and 207 and Indiana Code § 22-2-5 et seq. Defendants did not provide Mr. Hutnick

 an accounting of his earnings/entitlements or a record or pay stub reflecting the amounts

 paid to him.

                                          Discussion

 I.     Motion for Default Judgment

        An entry of default was docketed in this litigation against Defendants on March

 26, 2019, and Mr. Hutnick’s motion for default judgment was granted on May 9, 2019,

 but damages were not awarded because they were not ascertainable at that time.

 Therefore, the allegations in the complaint, taken as true, established liability, leaving to

 the Court the damages determination. See Fed. R. Civ. P. 55(b).

        Following entry of default, as we have previously noted, “the well-pled allegations

 of the complaint relating to liability are taken as true, but those relating to the amount of

 damages suffered ordinarily are not.” Wehrs v. Wells, 688 F.3d 886, 892 (7th Cir. 2012).

 “[O]nce a default has been established, and thus liability, the plaintiff must establish his

 entitlement to the relief he seeks.” In re Catt, 368 F.3d 789, 793 (7th Cir. 2004).

 Therefore, on proper application by a party for entry of default judgment, the court must

                                               3
Case 1:18-cv-03801-SEB-TAB Document 20 Filed 05/05/20 Page 4 of 10 PageID #: 102




 conduct an inquiry in an effort to ascertain the amount of damages with “reasonable

 certainty.” Id. Because “damages must be proved unless they are liquidated or capable

 of calculation,” Wehrs, 688 F.3d at 892, the court is required to hold a damage hearing

 unless “the amount claimed is liquidated or capable of ascertainment from definite

 figures contained in the documentary evidence or in detailed affidavits.” e360 Insight v.

 The Spamhaus Project, 500 F.3d 594, 602 (7th Cir. 2007). Here, Mr. Hutnick’s affidavit

 is sufficiently detailed to render a hearing unnecessary.

        A.     FLSA Damages

        Where an employee alleges that his employer failed to maintain accurate payroll

 records, he carries the burden to establish his entitlement(s) under the FLSA,

        if he proves that he has in fact performed work for which he was
        improperly compensated and if he produces sufficient evidence to show the
        amount and extent of that work as a matter of just and reasonable inference.
        At that point, the burden then shifts to the employer to come forward with
        evidence of the precise amount of work performed or with evidence to
        negative the reasonableness of the inference to be drawn from the
        employee’s evidence.

 Melton v. Tippecanoe, 838 F.3d 814, 818 (7th Cir. 2016) (citations omitted). Due to the

 failure of Defendants to maintain and produce accurate payroll records, the best available

 evidence of the hours Mr. Hutnick worked and the amount he was paid each week is set

 forth in Hutnick’s own sworn affidavit.

        Mr. Hutnick avers in his affidavit that he worked for Defendants for a total of 31

 weeks from February 15, 2018 through September 20, 2018, at which point he resigned.

 Throughout that period, Mr. Hutnick typically worked Monday through Friday, 8:00 a.m.

 to 8:00 p.m., or 60 hours per week. Once a month, Mr. Hutnick worked Monday through

                                              4
Case 1:18-cv-03801-SEB-TAB Document 20 Filed 05/05/20 Page 5 of 10 PageID #: 103




 Sunday, from 8:00 a.m. to 8:00 p.m. each day, for a total of 84 hours. Throughout

 Plaintiff’s employment, Defendants paid him in cash without providing receipts or pay

 stubs. Mr. Hutnick avers that, to the best of his knowledge, from February 15, 2018

 through May 31, 2018, he was paid $50 at the end of every workday shift, for a total of

 $4,150. This amount reflects 11 weeks of 5-day workweeks at $250 ($50 x 5) per week,

 for a total of $2,750 ($250 x 11), plus 4 weeks of 7-day workweeks at $350 ($50 x 7) per

 week, for a total of $1,400 ($350 x 4). From June 1, 2018 through the end of his

 employment, Mr. Hutnick avers he was paid an additional $800. Thus, in sum, Mr.

 Hutnick avers that he was paid a total of $4,950 for the 31 weeks he worked for

 Defendants.

        For the relevant time period, the minimum wage for forty hours per week was

 $290 (40 hours x $7.25 per hour) and the overtime rate for hours over forty each week

 was $10.88 per hour ($7.25 x 1.5). Based on Mr. Hutnick’s averments, he worked 60

 hours per week (12 hours per day for five days) for twenty-four of the weeks he was

 employed by Defendants. During those weeks, he should have been paid $507.60 each

 week ($290 for the first forty hours, plus $217.60 (20 x $10.88) for the overtime hours),

 for a total of $12,182.40 ($507.60 x 24). For the remaining seven weeks of his

 employment, Mr. Hutnick worked 84 hours each week (12 hours per day for seven days),

 for which he should have been paid $768.72 weekly ($290 for the first forty hours, plus

 $478.72 (44 x $10.88) for the overtime hours), for a total of $5,381.04 ($768.72 x 7).

 Thus, in total, Mr. Hutnick’s calculations show that he should have been paid $17,563.44

 ($12,182.40 + $5,381.04) but received only $4,950. Mr. Hutnick’s FLSA damages for

                                             5
Case 1:18-cv-03801-SEB-TAB Document 20 Filed 05/05/20 Page 6 of 10 PageID #: 104




 unpaid minimum wage and unpaid overtime compute to $12,613.44 ($17,563.44 less

 $4,950).

        In addition, the FLSA provides for an award of liquidated damages in an amount

 equal to the total unpaid wages. 29 U.S.C. § 216(b). A court may choose not to award

 liquidated damages only when the employer proves it acted in good faith and with

 reasonable grounds to believe that its actions did not violate the FLSA. Id.; 29 U.S.C. §

 260. By failing to respond to any of these allegations in this lawsuit, Defendants have

 also not made any such showing here; thus, Mr. Hutnick is entitled to receive from

 Defendants an award of liquidated damages. See Boyd v. Kim, No. 1:12-cv-01547-TWP-

 DML, 2016 WL 776423, at *3 (S.D. Ind. Jan. 28, 2016), report and recommendation

 adopted, No. 1:12-cv-1547-TWP-DML, 2016 WL 772551 (S.D. Ind. Feb. 18, 2016)

 (awarding FLSA liquidated damages on default judgment). This means that based on the

 FLSA’s liquidated damages provision, Mr. Hutnick is entitled to an additional

 $12,613.44, effectively doubling his damages. See Uphoff v. Elegant Bath, Ltd., 176 F.3d

 399, 405 (7th Cir. 1999) (“Doubling is the norm, not the exception.”). Accordingly, we

 hold that Defendants are jointly and severally liable to Mr. Hutnick in the total amount of

 $25,226.88 based on his FLSA claim.

        B.     Indiana Wage Payment Statute Damages

        Mr. Hutnick has also claimed that Express Ride failed to pay him all the wages

 and overtime he was due under state law. The Indiana Wage Payment Statute entitles

 plaintiffs to recover all wages they were owed but their employer failed to pay. IND.

 CODE § 22-2-5-2. However, “under Indiana law, overtime claims cannot be raised under

                                              6
Case 1:18-cv-03801-SEB-TAB Document 20 Filed 05/05/20 Page 7 of 10 PageID #: 105




 the Wage Payment Statute; the exclusive remedy is the FLSA.” Edmonds v. Feralloy

 Midwest Corp., 2009 WL 1605156, at *7 (N.D. Ind. June 3, 2009) (citing Parker v.

 Schilli Transp., 686 N.E.2d 845, 850–51 (Ind. Ct. App. 1997) (“In Indiana, claims for

 overtime compensation cannot be raised under the Wage Law ….”); see also Weil v.

 Metal Techs., Inc., 305 F. Supp. 3d 948, 960 (S.D. Ind. 2018) (“The [Indiana Wage

 Payment Statute] applies to claims for ‘straight-time’ [regular] wages.”) (rev’d on other

 grounds by 925 F.3d 352 (7th Cir. 2019)). Accordingly, Mr. Hutnick is entitled to

 recover under the Indiana Wage Payment Statute only for Express Ride’s failure to pay

 him regular wages, which, in this case, amounts to a total of $4,040 ($8,990 ($270 x 31)

 less $4,950).

        However, in addition to unpaid wages, a plaintiff is also entitled to liquidated

 damages in the amount of two times the amount of wages due, if the employer failed to

 act in good faith. IND. CODE § 22-2-5-2. By failing to respond to Mr. Hutnick’s

 allegation that it acted in bad faith, Express Ride has admitted that it did not have a good

 faith basis for failing to pay him, thereby entitling him to an additional $8,080 in

 damages. See Poff v. Quick Pick, LLC, No. 2:15-cv-405-LJM-MJD, 2017 WL 1509313,

 at *2 (S.D. Ind. Apr. 27, 2017) (awarding liquidated damages under the Indiana Wage

 Payment Statute in default judgment). Altogether, then, Mr. Hutnick is entitled to an

 award of $12,120 based on his claim under the Indiana Wage Payment Statute.

        Mr. Hutnick concedes that he seeks relief under the Indiana Wage Payment Statute

 and the FLSA for the same underlying wrong and recognizes that he cannot recover twice

 for one injury. See Murphy v. Smith, 864 F.3d 583, 587 n.1 (7th Cir. 2017) (“[P]laintiff

                                               7
Case 1:18-cv-03801-SEB-TAB Document 20 Filed 05/05/20 Page 8 of 10 PageID #: 106




 may not win a double recovery for the same injury, even if multiple theories support [the]

 damages award.”). As we have previously determined, Mr. Hutnick’s total recovery

 under the FLSA in unpaid wages and overtime and liquidated damages is $25,226.88; in

 contrast, his total recovery under the Indiana Wage Payment Statute is $12,120. To avoid

 a prohibited double recovery, the Court finds that Mr. Hutnick is entitled to receive the

 greater of these two amounts, but not both.

 II.    Motion for Fees and Costs

        Pursuant to 29 U.S.C. § 216(b), as the prevailing party in this action, Mr. Hutnick

 is entitled to an award to cover his reasonable attorneys’ fees and costs in bringing his

 FLSA claim. Mr. Hutnick represents in his affidavit that he has incurred $4,126.50 in

 attorney fees and costs attributable to his FLSA and Indiana Wage Payment Statute

 Claims. This amount reflects a 10% reduction in the total fees and costs expended based

 on Mr. Hutnick’s voluntary relinquishment of his breach of contract, unjust enrichment,

 and unlawful garnishment claims. We regard this request to be adequately documented

 and reasonable, both in the hourly rate of $350.00 and as to the number of attorney hours

 expended. The Court also finds Mr. Hutnick’s deduction of 10% of the total fees and

 costs to account for the abandoned claims to be fair and reasonable. Finally, the Court

 agrees with counsel’s representation that the FLSA and Indiana Wage Payment Statute

 claims in this case are virtually indivisible. Thus, Defendants are jointly and severally

 liable to Mr. Hutnick in the amount of $4,126.50 as reimbursed attorney fees and costs.




                                               8
Case 1:18-cv-03801-SEB-TAB Document 20 Filed 05/05/20 Page 9 of 10 PageID #: 107




 III.   Interest

        Mr. Hutnick is entitled to an additional recovery for post-judgment interest on his

 FLSA claim at a rate of 8% per year. 28 U.S.C. § 1961 (“Interest shall be allowed on any

 money judgment in a civil case recovered in a district court. … such interest shall be

 calculated from the date of the entry of judgment, at the rate allowed by State law.”); IND.

 CODE § 24-4.6-1-101; IND. CODE § 24-4.6-1-102 (setting post-judgment interest rate at

 8%). However, Mr. Hutnick’s entitlement to liquidated damages under the FLSA

 forecloses a recovery for prejudgment interest under that statute. Uphoff v. Elegant Bath,

 Ltd., 176 F.3d 399, 406 (7th Cir. 1999) (“Following the rule adopted by the majority of

 circuits, we hold that the FLSA does not permit successful plaintiffs to obtain

 prejudgment interest in addition to liquidated damages because that would enable them to

 obtain double recovery.”) (quotation marks and citations omitted).

 IV.    Conclusion

        For the reasons set forth above, Mr. Hutnick’s Motion for Fees and Costs [Dkt.

 18] and Supplemental Motion for Default Judgment [Dkt. 19] are GRANTED and his

 Motion to Compel [Dkt. 17] is DENIED AS MOOT. Judgment will enter in favor of Mr.

 Hutnick and against Defendants Express Ride, Inc. and Jodee May, jointly and severally,

 in the amount of $25,226.88 on his FLSA claim, which reflects $12,613.44 in unpaid

 wages and overtime plus $12,613.44 in liquidated damages. Mr. Hutnick shall be

 awarded post-judgment interest on his FLSA claim. In addition, the judgment will

 include an award of attorney



                                              9
Case 1:18-cv-03801-SEB-TAB Document 20 Filed 05/05/20 Page 10 of 10 PageID #: 108




  fees and costs in the amount of $4,126.50. Defendants shall be jointly and severally

  liable for all these amounts.

         IT IS SO ORDERED.

                5/5/2020
  Date: __________________________                 _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana




  Distribution:

  Christopher S. Wolcott
  WOLCOTT LAW FIRM LLC
  indy2buck@hotmail.com




                                             10
